DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/21 has been entered.

Response to Arguments
Applicant’s arguments, filed 07/07/2021, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Pham (US 6,171,780) have been fully considered and are persuasive.  Applicant has amended claim 1 to include additional features and argued that the prior art does not teach or suggest the combination of elements that includes the additional features.  See page 5 of Applicant’s Remarks. Applicant also agreed to further amend claim 1 to avoid any further rejection including issues under 35 U.S.C. 112(b).  See Interview Summary dated 09/20/21. Therefore, the rejection has been withdrawn.  
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure 

The application has been amended as follows: 
In claim 1, line 21, the phrase “the baseplate.” has been changed to --the baseplate; and wherein the baseplate is functionally coupled to an optical detection system comprising a light source and detector.--
Claims 2 and 13-17 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Amended claim 1 recites an analytical system comprising:
a) a multiwell plate comprising a rim extending along the perimeter of the multiwell plate, a plurality of wells positioned in an optically transparent area, and at least one inlet port, the multiwell plate having a first docking structure spaced apart from the optically transparent area, wherein the first docking structure comprises at least one half-circle shaped indentation disposed at the rim of the multiwell plate; 
b) a frame surrounding the rim extending along the perimeter of the multiwell plate, the frame comprising at least gap corresponding to the at least one inlet port on the multiwell plate, the at least one gap being configured to hold the multiwell plate at the rim with sufficient lateral clearance between the frame and the rim extending along the perimeter of the multiwell plate to spatially compensate for differential expansion of the frame and the multiwell plate; and 
baseplate having a protruding second docking structure corresponding to the at least one half-circle shaped indentation of the first docking structure to position the multiwell plate with its plurality of wells in the optically transparent area relative to the baseplate; 
wherein there is no direct fixture between the frame and the baseplate, such that the lateral clearance between the frame and the rim extending along the perimeter of the multiwell plate is maintained when the frame is docked to the baseplate; and wherein the baseplate is functionally coupled to an optical detection system comprising a light source and a detector.
The Examiner submits the combination of elements that includes the features highlighted above is not taught or suggested by the cited prior art.  The Examiner considers Pham (US 6,171,780) to be the closest prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        September 20, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798